Citation Nr: 1116442	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for radiation damage to the small intestines, also claimed as radiation damage to the small bowel.

2.  Entitlement to service connection for Raynaud's syndrome.  

3.  Entitlement to an increased rating for chronic lymphedema of the right thigh, currently evaluated as 10 percent disabling.  

4.  Entitlement to an effective date earlier than November 13, 2006, for the award of a 30 percent disability rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, and ulcers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

According to the Veteran's DD Form 214, he served on active duty for over 10 years, ending with his retirement in July 1976. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from, September 2006, October 2007, and October 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In the September 2006 rating decision, the RO, inter alia, denied service connection for radiation damage to the small intestines, a rating in excess of 10 percent for ulcers, and a rating in excess of 10 percent for chronic lymphedema of the right thigh.  In November 2006, the Veteran disagreed with the RO's determination and a Statement of the Case addressing these issues was provided to him in February 2007.  He perfected an appeal in March 2007.  

In the October 2007 rating decision, the RO denied service connection for Raynaud's syndrome, radiation damage to the groin and pelvic bones, and a rating in excess of 10 percent for chronic pancreatic insufficiency with B12 deficiency, diarrhea, steatorrhea, and GERD.  In January 2008, the appellant disagreed with the RO's determination.  In an August 2008 rating decision, the RO granted service connection for radiation damage to the groin, recharacterizing the Veteran's service-connected pancreatic insufficiency disability as chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, and GERD, and increasing the rating for that disability to 30 percent effective November 13, 2006, the date of receipt of the Veteran's claim.  The RO issued a Statement of the Case addressing the issue of entitlement to a rating in excess of 30 percent for the pancreatic insufficiency disability in August 2008.  In an October 2008 statement, the Veteran responded that he was satisfied with the 30 percent rating, but disagreed with the effective date assigned.

In an August 2010 rating decision, the RO found clear and unmistakable error in the July 2002 rating decision that assigned a separate 10 percent rating for ulcers.  As such the Veteran's ulcers have been combined with the rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, and GERD as characterized on the title page of this decision.

In June 2010, the Board remanded the Veteran's claim for further development-including a VA examination.  The requested action was taken, but for the reasons below, the claim must be remanded for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the above-captioned claims.

Since the Board's last remand in June 2010, and after additional development was accomplished on this claim, the Veteran's requested a Board videoconference hearing.  His request was submitted in a September 2010 VA Form 9.

Pursuant to 38 C.F.R. § 20.703 (2010), a claimant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2010).  A hearing on appeal will be granted if a claimant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford a claimant a personal hearing.

The Board also notes in this September 2010 substantive appeal, the Veteran only indicated that he wished to appeal his claim of service connection for radiation damage to the small intestines and entitlement to an increased rating for his ulcers.  The Board notes that the issues identified on the title page are on appeal, and if the Veteran wishes to withdraw any issues, he may do so during the hearing on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


